internal_revenue_service national_office technical_advice_memorandum date date number release date index uil no case mis no tam-103222-00 cc intl br3 district_director taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conferences legend taxpayer year year year year issues whether the doctrine_of_election applies to prevent taxpayer from amending its year and federal_income_tax returns to elect retroactively the fair_market_value_method of apportioning interest_expense under sec_1_861-9t in the event the doctrine_of_election prevents taxpayer from amending its year and returns to elect retroactively the fair_market_value_method whether the service should apply this technical_advice_memorandum without retroactive effect pursuant to sec_7805 of the internal_revenue_code in the event the doctrine_of_election prevents taxpayer from amending its year and returns to elect retroactively the fair_market_value_method and if relief under sec_7805 is inappropriate whether principles of equity nonetheless require that taxpayer be allowed to amend its year and returns to elect retroactively the fair_market_value_method of apportioning interest_expense conclusions the doctrine_of_election applies to prevent taxpayer from amending its year tam-103222-00 and returns to elect retroactively the fair_market_value_method of apportioning interest_expense under sec_1_861-9t sec_7805 relief is inappropriate in this case and as a result taxpayer’s request to apply this technical_advice_memorandum without retroactive effect is denied the principles of equity applicable to the current matter are embedded in the doctrine_of_election the exceptions to the doctrine_of_election and sec_7805 accordingly equitable principles do not entitle taxpayer to relief on any other basis facts on its timely filed federal_income_tax returns for year and taxpayer elected to value its assets on the basis of the tax_book_value_method for purposes of apportioning interest_expense under sec_1_861-9t taxpayer indicated such election by attaching a written_statement to its return signed by its general tax counsel in year taxpayer submitted an informal claim_for_refund claiming additional foreign tax_credits for year and underlying taxpayer’s refund claim is a recomputation of its sec_904 limitations for year and based on a reapportionment of its interest_expense which in turn is based on a retroactive valuation of its assets according to the fair_market_value_method law and analysis issue the doctrine_of_election sec_901 allows a credit for foreign_income_war_profits_and_excess_profits_taxes paid or deemed paid_by qualifying taxpayers that elect the foreign_tax_credit in lieu of a deduction under sec_164 sec_904 limits a taxpayer’s foreign_tax_credit to an amount equal to the precredit u s tax on the taxpayer’s foreign source taxable_income sec_861 sec_862 and sec_863 provide that taxable_income attributable to gross_income from domestic or foreign sources shall be determined by deducting the expenses losses and other deductions properly apportioned or allocated thereto and a ratable part of any expenses losses and other deductions that cannot be definitely allocated to some item or class_of_gross_income sec_1_861-8 through provide specific guidance regarding the allocation and apportionment of deductions generally stated deductions are allocated to classes of gross_income and as required by the operative_section of the code apportioned between statutory and residual groupings of gross_income in the case of interest_expense sec_864 provides that all allocations and apportionments must be made on the basis of assets under the asset method interest_expense is apportioned between statutory and residual groupings of gross_income or tam-103222-00 among statutory groupings in proportion to the average total values of the assets within each such grouping for the taxable_year sec_1_861-9t taxpayers may elect to value their assets based on the tax book_value or fair_market_value sec_1_861-9t once a taxpayer elects to use the fair_market_value_method the taxpayer and all related_persons must continue to use such method unless expressly authorized by the commissioner to change methods sec_1_861-8t thus the sec_861 regulations address prospective elections that is sec_1 8t c describes the extent to which a past year’s election affects a subsequent election made on a timely filed return the sec_861 regulations do not however address the permissibility of retroactive elections affecting past years that sec_1_861-8t requires taxpayer to continue using the fair_market_value_method indicates that its rules apply on a going forward basis set against this regulatory background the judicial doctrine_of_election is appropriately considered the doctrine_of_election generally binds a person to its initial choice where the person had an equal right to choose one or more alternatives or inconsistent rights j mertens law of federal income_taxation dollar_figure a viable healthy doctrine applicable to elections made under the tax laws the doctrine_of_election has enjoyed widespread application 83_tc_255 the doctrine_of_election as it applies to federal tax law consists of two elements there must be a free choice between two or more alternatives and there must be an overt act by the taxpayer communicating the choice to the commissioner ie a manifestation of the choice see grynberg t c pincite see also bayley v commissioner 35_tc_288 acq 1961_2_cb_4 10_tc_1007 pursuant to the doctrine_of_election a taxpayer that makes a conscious election under the tax laws may not without the consent of the commissioner revoke or amend its election merely because events do not unfold as planned see eg 311_us_55 304_us_191 304_us_191 is often regarded as the fundamental authority for the development of the doctrine_of_election 55_tc_468 in pacific national the taxpayer had the option to treat certain income under the deferred payment or installment_method the taxpayer reported the income using one method and later sought a refund based on a computation under the other method among the reasons articulated by the supreme court for its refusal to allow the taxpayer's change from one method to the other is that such changes would impose burdensome uncertainties upon the administration of the revenue laws and would require recomputation and readjustment of tax_liability for subsequent years id pincite pacific national established the general_rule that a tam-103222-00 taxpayer that elects a proper method on a return may not later revoke or change that election and substitute another method the doctrine_of_election has been applied in a widespread manner under a variety of code provisions in grynberg the tax_court applied the doctrine_of_election to prohibit taxpayer from changing its method of calculating its charitable_contribution_deduction to another permissible method see also eg 39_f2d_340 5th cir husband and wife prohibited from filing separate returns after making valid election to file joint returns 10_tc_1007 taxpayer prohibited from changing election to include tax-free interest in excess_profits_tax net_income upon realization that election was disadvantageous once commissioner determined that taxpayer erroneously omitted certain tax-free interest courts have articulated several rationales supporting the general principle that elections are considered binding these rationales include preventing administrative burdens and inconvenience in administering the tax laws particularly when the new method chosen requires a recalculation of tax_liability for several taxable years or for other taxpayers protecting against loss of revenues by preventing taxpayers from using the benefit of hindsight to choose the most advantageous method of reporting promoting consistent accounting practice ie foreclosing adjustments based on hindsight thereby securing uniformity in the collection of revenue and providing an equitable and fair tax system by treating similarly situated taxpayers consistently j e riley inv co v commissioner u s pincite pacific nat’l co v welch u s pincite 346_f2d_1016 9th cir 64_tc_314 31_tc_655 affd per curiam 272_f2d_945 6th cir 26_tc_1 revd on another issue 251_f2d_682 9th cir 36_bta_899 while these points support application of the doctrine_of_election they are properly construed as underlying explanations of the doctrine and not required elements for its application accordingly the absence of one or more of these considerations in a particular case does not render the doctrine_of_election inapplicable taxpayer’s attempt to change retroactively its method of apportioning interest_expense thus satisfies the elements of the doctrine_of_election taxpayer had a choice between apportioning its interest_expense on the tax book_value or the fair_market_value and it affirmatively elected the tax_book_value_method for its taxable years year and taxpayer communicated its election by attaching a written_statement to its timely filed returns for those years a number of exceptions to the doctrine_of_election have been recognized and may permit taxpayers to change affirmative elections made on their federal tax returns the amended_return was filed prior to the date prescribed for filing the original return the taxpayer's treatment of the contested item in the amended_return was not tam-103222-00 inconsistent with his treatment of that item in his original return or the taxpayer’s treatment of the item in the original return was improper and the taxpayer elected one of several allowable alternatives in the amended_return see grynberg t c pincite 65_tc_113 taxpayer’s facts do not fall within any of these exceptions to the doctrine_of_election taxpayer did not submit its claim_for_refund until year after the due dates for its year and returns taxpayer’s attempt to utilize the fair_market_value_method was inconsistent with its prior use of the tax_book_value_method finally taxpayer properly elected the tax book method on its original year and returns some courts have discussed further exceptions to the doctrine_of_election for certain taxpayer mistakes see eg grynberg t c pincite 30_tc_821 while the scope and application of these exceptions in the context of the doctrine_of_election is far from clear it is apparent that taxpayers cannot retroactively revoke an election on the sole basis that they later realize through hindsight that an elected choice failed to maximize their tax benefits such a mistake exception would virtually swallow the doctrine_of_election and thereby contradict the well-established principle that an exception to a rule cannot be construed so broadly as to render the rule meaningless see eg 520_us_564 511_us_863 493_us_365 thus taxpayer’s failure to ascertain the fair_market_value of its assets for purposes of electing the fair_market_value_method on its original return cannot be considered a mistake that entitles it to revoke its original tax_book_value_method election as the tax_court observed oversight poor judgment ignorance of the law misunderstanding of the law unawareness of the tax consequences for making the election miscalculation and unexpected subsequent events have all been held insufficient to mitigate the binding effect of elections made under a variety of provisions of the code grynberg t c pincite quoting 55_tc_468 accordingly none of the exceptions to the doctrine_of_election apply to taxpayer’s attempt to change retroactively its method of apportioning interest_expense as stated the two elements of the doctrine_of_election are also satisfied the doctrine_of_election thus prevents taxpayer from revoking its tax book_value election and retroactively electing the fair_market_value_method for its taxable years year and this conclusion is not altered by the sec_901 provision that allows taxpayers to elect the foreign_tax_credit or change that election at any time prior to the expiration of the applicable_period of limitation a taxpayer’s election to apportion interest_expense under the fair_market_value or tax_book_value_method is not governed by its sec_901 election and has much broader implications see sec_1_861-8 listing computations unrelated to the foreign_tax_credit that are affected by the tam-103222-00 allocation and apportionment of deductions see also sec_1_861-9t describing the interaction between a u s shareholder’s and controlled foreign corporation’s cfc’s apportionment methodologies a cfc’s interest_expense apportionment will in turn affect several other computations including the determination of its u s shareholders’ subpart_f_income moreover in circumstances where taxpayers choose to deduct rather than credit foreign taxes an apportionment of interest_expense is necessary in order to compute the excess_credits that are carried over and used up in the deduction_year under sec_904 see sec_1_904-2 neither does the 10-year period of limitation under sec_6511 alter this analysis sec_6511 provides a special period of limitation with respect to a claim for credit or refund of an overpayment attributable to foreign taxes paid_or_accrued however sec_6511 is an extension to the period of limitation it does not authorize any actions or adjustments that would otherwise not be permissible under the general 3-year period of limitation as stated above neither sec_901 nor the regulations authorize taxpayers to change retroactively their elected method for apportioning interest_expense sec_6511 does not change this result finally our analysis of this issue is also not altered by the statement in notice_89_91 that the election under sec_1_861-9t for a cfc to apportion interest_expense under either the asset method or the gross_income_method does not constitute a binding election and may be changed in subsequent years or by amended_return 1989_2_cb_408 the cfc election between the asset method and the gross_income_method is separate and distinct from taxpayer’s election between tax book_value and fair_market_value under sec_1_861-9t moreover the fact that notice_89_91 expressly provides that the cfc election under sec_1_861-9t may be changed by amended_return is wholly consistent with the notion that changing an affirmative election by amended_return is not permissible in the absence of such an express provision issue sec_7805 taxpayer’s alternative request for relief under sec_7805 argues that it expended substantial effort and expense to determine the fair_market_value of its worldwide assets based on justifiable reliance on the terms of the applicable regulations and the irs’ prior interpretation of those regulations in ltr date revoked by ltr date ordinarily a technical_advice_memorandum is applied retroactively see sec dollar_figure of revproc_2000_2 2000_1_irb_73 pincite however sec_7805 states discretionary authority to prescribe the extent if any to which a ruling may be applied without retroactive effect the fundamental consideration posed by a request for relief under sec_7805 is whether a taxpayer justifiably relied on prior settled law that is altered by the ruling or regulation at issue 795_f2d_1324 7th cir 755_f2d_790 11th cir tam-103222-00 96_tc_421 taxpayer relies on sec_1_861-8t and sec_1_861-9t to support its position that it can retroactively elect the fair_market_value_method on an amended_return further to support that it justifiably relied on the regulations at issue taxpayer cites to the irs’ interpretation of those sections in ltr for the reasons explained above sec_1_861-8t and sec_1_861-9t do not support taxpayer’s position further because it was not the recipient of ltr taxpayer may not use or cite that ruling as precedent sec_6110 accordingly taxpayer has not demonstrated justifiable reliance on prior settled law consequently sec_7805 relief is inappropriate in this case and taxpayer’s request that this technical_advice_memorandum be applied without retroactive effect is denied issue equitable principles in addition to its position on issues and taxpayer asserts that principles of equity entitle it to amend its year and returns to elect retroactively the fair_market_value_method of apportioning interest_expense taxpayer argues that it expended substantial effort and cost in the fair_market_value approach and also that it informed service representatives early in the audit process that it was considering changing its apportionment methodology embedded in these points is an implicit assertion that the doctrine_of_election and sec_7805 do not address the equitable aspects of taxpayer’s claim this assertion is incorrect the doctrine_of_election the exceptions to the doctrine_of_election and sec_7805 embody and articulate equitable considerations accordingly the application of the doctrine_of_election discussed in issue as well as taxpayer’s failure to qualify for relief under sec_7805 incorporate a balancing of the equities presented by taxpayer’s claim and as a result equitable principles do not entitle taxpayer to relief on any other basis caveat a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent - end -
